Citation Nr: 1411416	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-39 048	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for residuals of an L-1 compression fracture.

2.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970. 

This matter arises to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that granted compensation under 38 U.S.C.A. § 1151 for residuals of an L-1 compression fracture and assigned a 10 percent disability rating effective December 29, 2004.  According to 38 U.S.C.A. § 1151(a), compensation must be awarded for this disability "in the same manner as if such additional disability were service-connected."  Thus, for the sake of brevity, this lumbar spine disability hereinafter will be referred to as a "service-connected" disability.  The Veteran has appealed for an initial rating greater than 10 percent for this disability.  

If a Veteran or the record raises the question of unemployability due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a June 2009 VA Form 646, the Veteran's representative raised the issue of entitlement to TDIU.  In addition, the Veteran's representative raised the issue of entitlement to service connection for depression secondary to low back pain in a March 2007 letter to VA and the Veteran addressed the depression claim again during his September 2009 hearing.  In November 2009 and again in March 2011 the Board remanded the initial rating claim for additional development and also referred the new issues of TDIU and secondary service connection for depression for appropriate action.  It appears that no action has been taken on the two new issues.  Therefore, entitlement to secondary service connection for depression is again referred to the RO for appropriate action based on its having been raised by the record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2012); see also Bernard v. Brown, 4 Vet. App. 384, 390 (1993); 38 U.S.C.A. § 7105 (establishing procedural steps that must be carried out by a claimant and the RO before a claimant may secure Board review).

In VAOPGCPREC 6-96 (see 61 Fed. Reg. 66749 (1996), VA's General Counsel held that when the issue of entitlement to an extra-schedular rating or a TDIU rating arises in connection with an appeal in an increased rating case, the Board is not precluded from issuing a final decision on the issue of an increased schedular rating and remanding the extra-schedular rating or TDIU rating issue to the RO.

The record before the Board consists of paper claims files and electronic files. 

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the service-connected residuals of an L1 lumbar spine fracture have been manifested by painful motion, spinal deformity, and severe anterior wedging and kyphosis at L1 comparable to unfavorable ankylosis of the thoracolumbar spine.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 50 percent schedular rating for unfavorable ankylosis of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's AMC has reasonably complied with all remand orders.  Although the Veteran's representative argued that the recent VA compensation examination was not conducted in accordance with the Board's January 2013 remand instruction (the Board had directed that the examiner be a "specialist in disorders of the spine") the recent (June 2013) VA compensation examination report is signed by two VA staff physicians.  It appears therefore that the examination was conducted in accordance with the Board's directive.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that VA medical examiners are presumed competent in the absence of clear evidence to the contrary).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  
VA's duty to notify the claimant was satisfied by a letter sent to the claimant in March 2009.  The letter addresses disability ratings and effective dates.  The letter was sent after to the initial unfavorable decision by the RO.  This created a timing error; however, the timing error was remedied by a remand followed by re-adjudication of the claim and issuance of a supplemental statement of the case (SSOC).  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  VA examinations were conducted at various times.  See 38 C.F.R. § 3.159(c)(4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The residuals of a compression fracture of L1 have been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5237.  Service connection or other entitlement to compensation has not been established for any other disability.  However, the Veteran is significantly disabled due to non-service-connected quadriplegia and its residuals, including bowel and bladder incontinence, due to a neck fracture.  Special monthly pension at the aid and attendance rate has been granted.  His VA examiners have had great difficulty examining the thoracolumbar spine due to this paralysis.  

Throughout the appeal period, the VA clinical reports note complaints of and medication for chronic low back pain.  

An October 2006 VA orthopedic compensation examination report reflects that the Veteran is a C5-C6 quadriplegic confined to a wheelchair, which precluded testing the spine for range of motion.  The examiner observed that the Veteran used a special lumbar cushion to ease a worsening deformity in the lumbar spine.  During the examination, the Veteran reported that prior to the onset of low back pain he could transfer himself to a toilet, dress himself, and empty his leg urinal, but now the low back pain precluded such activities.  He also blamed his depression and failure to finish his college degree on low back pain.  The examiner noted severe low back pain flare-ups every two to three weeks and a 70 percent loss of the height of the L1 vertebra, causing kyphosis at L1 (kyphosis is an abnormally convexed curvature of the thoracic spine, as viewed from the side; this causes a hunchback, Dorland's Illustrated Medical Dictionary 890 (28th ed. 1994)).  The examiner seemed to agree with the Veteran's assessment that he lived independently prior to the L1 fracture, but not since.  

A May 2007 VA aid and attendance examination report reflects that the examiner agreed that since the onset of low back pain, aid and attendance had become necessary.  An October 2007 VA out-patient treatment report mentions that the Veteran has used urinary catheters for over 10 years. 

In September 2009, a privately licensed massage therapist reported that increasing immobility and disability followed the degeneration of the L1 vertebral body in the 1980s.

In September 2009, the Veteran testified before the undersigned Veterans Law Judge that since his neck injury, he has retained most of his pain sensations, but lost much motor function.  He testified that since his lower back fracture, he has lost ability to accomplish most activities of daily living.  He testified that if his toe was squeezed, he could tell you which toe.  He testified that he has experienced many incapacitating episodes of back pain in the past year that require bed rest.  He testified that he has needed a care-giver since the L1 fracture and that his need for a care-giver is solely due to the L1 fracture.  He noted that the electronic media disks he submitted at this hearing will show that prior to the lumbar fracture he could walk, albeit with considerable aid supplied by his therapists.  His therapist testified that prior to the lumbar fracture the Veteran could walk, with human assistance, the length of a basketball court, even with ankle weights attached.

At the hearing, the Veteran submitted three electronic media discs of information, along with a waiver of his right to initial RO review.  These discs show that the Veteran attempted to walk across a basketball court with Canadian crutches, leg braces, and help from two assistants.

The Board remanded the case in November 2009 for another examination and for extra-schedular consideration.  

A June 2010 VA spinal cord injury compensation examination report reflects three to four episodes of incapacitating lower spine pain per week, each lasting three to five hours.  The examiner stated that there was no abnormal spine contour and no kyphosis, which sharply conflicts with previous and subsequent examination reports.  The Veteran had no hip, knee, ankle, or toe movement and he did have diffuse lower extremity muscle atrophy.  There was some response to light pinprick in the lower extremities.  The examiner was unable to test range of motion of the thoracolumbar spine because the Veteran was quadriplegic and wheelchair-bound.  The examiner stated, "His condition is due to a compressed vertebra and not due to an Intervertebral Disc Syndrome."  With respect to employability due strictly to the lumbar spine, the physician stated, "I cannot render any opinion without resorting to mere speculation."

In March 2011, the Board remanded the case for extra-schedular consideration and for an attempt to read the electronic media discs that were submitted earlier.  

In September 2011, an official of VA's Director, VA Compensation and Pension Service denied an extra-schedular rating on the basis that there was no evidence of marked interference with employment or frequent hospitalization. 

In a July 2012 request for an independent medical opinion, the Board noted that the previously submitted media discs showed that in the 1970s the Veteran could stand and walk with the assistance of long-leg braces, Canadian crutches, and his therapist.  

In an August 2012 medical report, a VA neurosurgeon reported that the record and those media discs supplied by the Veteran showed that prior to the L1 fracture, he had a severe paraplegia.  He could walk, albeit with lots of assistance and support.  The physician surmised that increased paralysis might be caused by a syringomyelia of C5, or possibly a failed attempt in 1987 to use Harrington rods to stabilize the degenerating L1 vertebral body.  The neurosurgeon concluded, that it "continues to be difficult to assess" the relative contributions of the C5 cord injury and the L1 vertebral body fracture discovered 14 years later, to the current "severe neurologic deficit." 

In January 2013, the Board remanded the case for further testing and an examination to ascertain whether (non-service-connected) syringomyelia was responsible for the increased disability.  The examiner was also asked to distinguish between service-connected symptoms and non-service-connected symptoms.  These concerns were addressed in a May 2013 VA compensation examination report.
The May 2013 compensation examination report reflects a review of the pertinent medical history that showed a prior neck injury with preserved lower extremity sensation and loss of bowel and bladder functions.  A current magnetic resonance imaging study (MRI) showed no syrinx, but did show severe collapse of the L1 vertebral body with severe anterior wedging and kyphosis.  The spinal canal was moderately to severely narrowed at the L1 level.  Because there was no edema, these findings were considered old.  The physician did not attempt to distinguish lumbar spine symptoms and residuals from cervical spine symptoms and residuals.  

The medical evidence discussed above reflects that the examiners have not been able to clearly separate the lower back symptoms from each non-service-connected cervical spine symptom.  In August 2012, an independent medical examiner discussed the difficulty in completing such a task.  The Court addressed this situation in Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("When it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition").  Although the record shows that bowel and bladder incontinence and upper and lower extremity muscle paralysis followed the neck fracture, other symptoms, such as wheelchair confinement, inability to flex the thoracolumbar spine, and L1 vertebral deformity with kyphosis due to failed Harrington rod placement surgery, followed the lumbar spine fracture and should be attributed to the lumbar spine fracture.  

Throughout the appeal period, the service-connected residuals of an L1 lumbar spine fracture have been manifested by painful motion, spinal deformity, and severe anterior wedging and kyphosis at L1 comparable to unfavorable ankylosis of the thoracolumbar spine.  

The Board will next discuss various diagnostic codes that might be applied to the service-connected lumbar spine disability.  Spine disabilities are rated under the

General Rating Formula for Diseases and Injuries of the Spine, set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis (see Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

The L1 lumbar spine fracture has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5237.  It is appropriate at this time to reject Diagnostic Code 5237 in favor of Diagnostic Code 5235, Vertebral fracture.  Under Diagnostic Code 5235, a spine disability rating based on duration and severity of incapacitating episodes of pain might be warranted as follows:  

    Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrant a 10 percent rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrant a 20 percent rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrant a 40 percent rating.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent rating.  

Incapacitating episodes are those of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Although the record shows three to four incapacitating episodes per week, bed rest for these has not been prescribed by a physician.  Thus, a rating based in incapacitating episodes should not be applied.  The following rating criteria do apply: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar spine...........................................................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine............................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Notes (3) and (5) above apply to this case.  Because of neurologic damage, no range of motion of the thoracolumbar spine can be elicited.  No range of motion of the thoracolumbar spine is synonymous with complete ankylosis.  Where the entire thoracolumbar spine is fixed in extension or flexion, unfavorable ankylosis exists.  Because of severe anterior wedging and kyphosis at L1, the Board will resolve any remaining doubt in favor of the Veteran and find that unfavorable ankylosis of the thoracolumbar spine exists.  This warrants a 50 percent schedular rating, according to the above rating guidelines.

Because the Board has applied the highest schedular rating for limitation of motion of the thoracolumbar spine, further DeLuca consideration is not necessary.  Johnston v. Brown, 10 Vet. App. 80 (1997) (When the maximum schedular rating is in effect for loss of motion of a joint and the disability does not meet the criteria for a higher evaluation under any other applicable code, further consideration of functional loss may not be required.  

After consideration of all the evidence of record, including the testimony, the Board finds that for the entire appeal period, a 50 percent rating should be granted under Diagnostic Code 5235.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings therefore is not necessary.  Hart, 21 Vet. App. at 510.  
Extraschedular Consideration

38 C.F.R. § 3.321(b) provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Moreover, while extra-schedular ratings may be assigned individually for each disability (where warranted), such a rating might also be assigned for all service-connected disabilities when considered together.  This approach is suggested by the regulation, as it requires the rater to consider the "disability picture."  Consideration of the "disability picture" suggests that all service-connected disabilities must be considered individually and collectively.

The evidence suggests that the 50 percent schedular rating granted herein could be inadequate due to exceptional or unusual circumstances.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  However, because entitlement to TDIU on both a schedular and an extra-schedular basis must be remanded for development, and because there is a pending, adjudicated secondary service connection claim at the RO, the Board's adjudication of the extra-schedular rating claim at this time would be premature and could result in unfair prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Entitlement to an extra-schedular rating will be further addressed in the REMAND portion of the decision below. 


ORDER

An initial 50 percent schedular rating for residuals of a fracture of the L1 vertebra is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



REMAND

The Veteran has claimed that he cannot work due to his service-connected disability.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

38 C.F.R. § 4.16(b) sets forth that for all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a), the rating board should submit a claim for extra-schedular consideration to the Director, Compensation and Pension Service.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  

As noted in the introduction, there is a pending secondary service connection claim before the RO.  In Harris v. Derwinski, 1 Vet.App. 180 (1991), the Court held that the Board's decision was premature where it was "inextricably intertwined" with another claim that was undecided and pending before VA.

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should develop the TDIU claim as necessary, including adjudication of a pending claim for secondary service connection for depression.  If secondary service connection is granted, the Veteran should be re-examined to determine whether service connected disabilities preclude securing or following a substantially gainful occupation.  The examiner should elicit a history of relevant symptoms from the Veteran.  The claims files and electronic files must be made available to the examiner for review and the examination report should reflect that such review was accomplished.  The examiner should address whether it is at least as likely as not (50 percent or greater probability), that the service-connected disabilities preclude securing or following a substantially gainful occupation, considering her/his education and work experience but without consideration of her/his age.  A rationale for any opinion should be given.  

2.  Following the above, the AMC or RO should review all the relevant evidence and adjudicate the TDIU claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

3.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC or RO should again submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 3.321(b).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


